Bobinson, C. J.

(dissenting).

I can not agree to the opinion of the majority. It seems to me to be contrary to well grounded rules of law, and that it, in effect, overrules several decisions of this court. It is not shown that Szold had ever expressed to anyone, prior to the commencement of this action, an intention to abandon Woodbury county as a place of residence. He did not leave that county before the evening of October 28, 1889. His family were seen in the house they occupied as late as the fourth or fifth day of November. On the last of these days an agent of their landlord found the house locked, and that the family was gone. Five days later, Szold appeared in Fort Dodge, and made the statement set out in the opinion of the majority. He said he intended “to go in a commission house,” but did not state where it was located, nor whether he knew what house he would enter. So far as is shown, he may have intended to return to Sioux City, and the absence of his family may at that time have been intended to. be but temporary. However that may be, it is certain he neither said nor did anything which indicated a purpose to establish himself in Webster county. He appears to have been there only to help Q-rant for a short time — probably to dig-*182pose of the apples which had been stopped at Fort Dodge, and turned over to G-rant. Szold remained there only six days, when he and Grant disappeared, and neither of them has been seen in that place since that time. What became of them is not shown. In Botria Val. State Bank v. Silver City Bank, 54 N. W. Rep. 472, it appeared that one Kelly disappeared from the county of his residence in September, 1889, and in May, 1891, had not returned, and nothing was then known as to where he had been staying. An action was commenced against him nine days after he had disappeared, and the original notice was served by leaving a copy thereof with a member of his family, at his former place of residence, which was described in the officer’s return as his “usual place of residence.” In holding the service sufficient this court said: “The law is well settled that, where a residence is once established, it continues until there is an actual change of habitation, with an intention to make a new residence. When a residence is once acquired, it is presumed to continue until there is satisfactory evidence that it has been abandoned. *' * * The burden was upon the defendants to rebut the presumption that Kelly’s residence was on his farm. There is no evidence that nine days after he was last seen, when the service was made, he had taken up his residence elsewhere. We are asked to presume that he had done so. No such presumption can be indulged. To do so would rebut one presumption by another. The fact of Kelly’s presence in another place must be shown by evidence, and not by presumption. To say the least, no such presumption should obtain by an absence of nine days.” But in this case the absence of Szold for eighteen days, six of which he spent in Fort Dodge, and the absence of his family for ten days, evidently, in part at least, for the purpose of visiting relatives of the wife, are given the effect of presumptive and suffi*183cient proof of a change of residence. In Vanderpoel v. O’Hanlon, 53 Iowa, 246, 5 N. W. Rep. 119, it was said: “If a person leave the place of his residence or home with intent of residing in some other place, and making it his fixed place of residence, bnt never consummates such intent, it can not he said his residence has been changed thereby.”
Applying that rule, this court held that a person who, having a place of residence in one county, left it, and thereafter spent several years in another county, but without any fixed purpose with respect to making it his permanent place of residence, did not become a resident of the county to which he removed, within the meaning of the law in regard to the qualification of electors. In Nugent v. Bates, 51 Iowa, 77, 50 N. W. Rep. 76, it was said that proof that a person having a residence in this state had gone to Chicago, purchased property and gone into business, with the intention of permanently locating there, while his family continued to reside in this state did not show a change of residence. In Church v. Crossman, 49 Iowa, 447, it appeared that Crossman had been a resident of St. Lawrence county in the state of New York, for several years prior to the first day of February, 1872. From the middle to the last of January, 1872, he sold his household effects, preparatory to moving to the state of Michigan. On the first day of February, 1872, he went with his family to his father’s house, in Jefferson county, to stay until he should be ready to go west, having before that time shipped all his goods to Michigan excepting clothing, which he intended to carry in a trunk. On the second day of February, 1872, he was served with a summons in St. Lawrence county. On the thirteenth day of that month, he removed to Michigan. He contended that when served he was a resident of Jefferson county, within the meaning of a statute which provided that no person should be proceeded against *184by summons out of the county in which, he was residing. This court held that when served he had not acquired a residence in Michigan, and that as he went to his father’s for two weeks merely for a temporary purpose, with no intention of remaining more than a short time, he did not become a resident of Jefferson county, and .that, for the purpose of the statute, he continued to be a resident of St. Lawrence county until he was served with the summons. If the abandonment of St. Lawrence county as a place of residence, made pursuant to a well settled and fully matured purpose, coupled with a two weeks sojourn in Jefferson county, did not make Crossman a resident of the latter, I am not able to understand how an absence from Woodbury county of eighteen days, with an intent as to residence at the commencement, which is not shown, and which can only be conjectured, coupled with a visit of but sis days to Webster county, for the apparent purpose of selling a car load of apples, can be said to establish the residence of Szold in the county last named. There is no conflict in the evidence in regard to his residence, and the questions presented are of law, and not of fact. I do not think an abandonment of Woodbury county as a place of residence by him is shown. If, however, it be conceded that different persons might reach different conclusions in regard'to abandonment, it does not seem to me that can be said in regard to the acquiring of a residence in Webster county. In Hinds v. Hinds, 1 Iowa, 36, it was said that, “while no definite time is necessarily implied in the word ‘resident’ or ‘reside,’ yet permanency is implied and expressly used in giving the definition.” It was further said that the court was not “aware * * * of any authority that holds that a mere transient, temporary sojourn, with no intention to remain permanently, can constitute a legal residence.” In Church v. Crossman, supra, it was said of the word “reside,” as used *185in tlie New York statute, that it “means a permanent and fixed, and not a mere transient or temporary abode.” That definition was quoted with approval in Bradley v. Fraser, 54 Iowa, 291, 6 N. W. Rep. 293. It seems to me that the definitions quoted are applicable to the provisions of the Code under which this action was brought, and that, when it was brought, Szold was a resident of Woodbury county, or else that he had no residence in the state. Whether the action should not have been brought in the county where the attached property was found, because Szold had no residence in the state, is a question not discussed in the opinion of the majority; but so far as it rests upon the claim that Szold was a resident of Webster county, it seems to me to be erroneous.